DETAILED ACTION
Status of Claims
This office action is in response to the applicant’s response filed on 04/27/2022.
Claims 1, 5-6, 8, 12-13, 15, and 19-20 have been amended.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance over prior art:
	Claims 1, 8, and 15 disclose a method, a non-transitory computer-readable medium, and a system for authorizing a cryptoasset transaction via a plurality of client devices of authorized representatives of an account holder. The system transmits an encrypted client key, which is generated by a hardware security module of the system, to the plurality of authorized client devices. The encrypted client key is deleted after it is transmitted. An authorization request of a cryptoasset transaction is received. After the system determines that the number of received endorsing messages from some of the plurality of authorized client devices satisfies a quorum for endorsing the cryptoasset transaction, a cryptoasset key is derived based on the received client key. The system signs an approval message via the derived cryptoasset key for the cryptoasset transaction and forwards the signed approval message to a blockchain.
 	Claim 1 recites “generating, by a hardware security module of a cryptoasset custodial system, a client key for an account holder of the cryptoasset custodial system; encrypting, by the hardware security module, the client key to generate an encrypted client key using a hardware-based cryptographic key within a secure storage device of the hardware security module; transmitting, by an online server computer of the cryptoasset custodial system, the encrypted client key to a plurality of client devices of authorized representatives of the account holder, the online server computer communicably coupled to the hardware security module; responsive to the transmitting of the encrypted client key, deleting, by the hardware security module, the encrypted client key from the secure storage device; receiving, by the online server computer of the cryptoasset custodial system, a request to authorize a cryptoasset transaction; determining, by the hardware security module, that a plurality of signed messages endorsing the cryptoasset transaction has been received from at least some of the plurality of client devices of the authorized representatives in satisfaction of a quorum for endorsing the cryptoasset transaction; receiving, by the online server computer, the encrypted client key from at least one of the plurality of client devices; decrypting, by the hardware security module, the encrypted client key to generate the client key, the decrypting performed using the hardware-based cryptographic key of the hardware security module, the hardware-based cryptographic key being an in-hardware master key of the hardware security module; deriving, by the hardware security module, a cryptoasset key based at least in part on the decrypted client key; signing, by the hardware security module, an approval message for the cryptoasset transaction using the cryptoasset key derived based at least in part on the decrypted client key to produce a digitally signed approval message; and forwarding, by the online server computer, the digitally signed approval message to a blockchain.”
	The closest prior arts of record are as follows:
Yang et al. (US 20150287026 A1) (“Yang”)
Campagna et al. (US 20170006018 A1) (“Campagna”)
Kirsch (US 20150088754 A1) (“Kirsch”)
VAN ROOYEN et al. (US 20150324764 A1) (“Van Rooyen”)
Winklevoss et al. (US 10068228 B1) (“Winklevoss”)
	Yang discloses a cryptocurrency custodial system for processing and authorizing the cryptocurrency transaction requests. A manager server receives a cryptocurrency transaction request and determines a set of authentication servers to authenticate the cryptocurrency transaction request. Each of the authentication servers independently authenticates the cryptocurrency transaction request by verifying the requester of the cryptocurrency transaction request against an account holder profile associated with the requester account. Each of the authentication servers sends a cryptographically signed approval message to a aggregation server if the request is verified. The aggregation server aggregates cryptographic signatures of the cryptocurrency transaction request from the authentication servers to publish the cryptocurrency transaction request into a cryptocurrency network.
	Campagna discloses a system that allows users of the services to control their respective cryptographic material. A cryptography service utilizes specialized hardware, such as hardware security modules, to ensure the security of data with which the cryptographic operations are performed and the cryptographic keys are used to perform the cryptographic operations. The hardware security module generates a customer key and encrypts it by using a selected export domain key. The system further generates an export key token with the encrypted customer key and provides the export key token to the customer. Once the export key token has been transmitted, the customer key will be unable to be accessed. The customer can provide the export key token to a service provider for the purpose of causing the service provider to perform cryptographic operations using the customer key encrypted in the export key token. The encrypted customer key is obtained from the export key token and decrypted by an export domain key.
	 Kirsch discloses that a user may have a plurality of client devices associated with a unique identification number. When the user transfers a large amount of money, the system may send notifications to the client devices to inform the client devices of the need to endorse the transaction request. The request may be authorized after the required number of approvals has been received from the client devices. The user may add or remove an approval device, create a new device, and change the minimum number of devices required to approve a transaction request. The user device can enforce the authentication level and signs the transaction.
	Van Rooyen discloses a system that enables a user to transact using cryptocurrency of a value defined in relation to a different medium of exchange or financial instrument. To enhance the security and/or privacy of a user, the cryptocurrency address and key data may be calculated using a deterministic seed value. To implement a seed value configuration, a master private key and a master public key may be associated with a user. Private keys are derived from the master private key, and are usable to sign transactions associated with a corresponding public key (cryptocurrency address), which is derived from the master public key. The master private key may be used to sign transactions associated with multiple public keys or cryptocurrency addresses, wherein such addresses are derived from the master public key.
	Winklevoss discloses a system that utilizes an isolated computer to generate a plurality of digital asset accounts. The account holder may have one or more authorized user devices. After receiving a transaction request, the system obtains one or more destination digital asset account identifiers. The obtained destination digital asset account identifiers and an amount indication of the asset are transmitted to one or more authorized user devices. The one or more authorized user devices send a transfer indication of a transfer of the asset to the destination digital asset account. The system verifies the receipt of the asset in the destination digital asset account and approves the transaction request.
	The cited references, alone or in combination, do not teach the specific combination of transmitting, by an online server computer of the cryptoasset custodial system, the encrypted client key to a plurality of client devices of authorized representatives of the account holder, the online server computer communicably coupled to the hardware security module; responsive to the transmitting of the encrypted client key, deleting, by the hardware security module, the encrypted client key from the secure storage device; determining, by the hardware security module, that a plurality of signed messages endorsing the cryptoasset transaction has been received from at least some of the plurality of client devices of the authorized representatives in satisfaction of a quorum for endorsing the cryptoasset transaction; decrypting, by the hardware security module, the encrypted client key to generate the client key, the decrypting performed using the hardware- based cryptographic key of the hardware security module, the hardware- based cryptographic key being an in-hardware master key of the hardware security module; deriving, by the hardware security module, a cryptoasset key based at least in part on the decrypted client key; signing, by the hardware security module, an approval message for the cryptoasset transaction using the cryptoasset key derived based at least in part on the decrypted client key to produce a digitally signed approval message. Therefore, the claim of the instant application is not obvious over Yang, Campagna, Kirsch, Van Rooyen, and Winklevoss for the reason given above. See also the applicant’s argument, field on 04/01/2022, for additional reasons for allowance.
	Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Yang because Yang is not concerned about generating a client key, encrypting it, or transmitting it to a plurality of client devices of authorized representatives of the account holder.
	Additionally, the combination of Yang, Campagna, Kirsch, Van Rooyen, and Winklevoss clearly destroys the intent and purpose of Yang, taken alone and/or in view of Campagna, Kirsch, Van Rooyen, and Winklevoss, a reference which, for example, utilizes authentication servers, not the client devices, to authenticate the cryptocurrency transaction request. Accordingly, the present invention is distinguishable over Yang, taken alone and/or in view of Campagna, Kirsch, Van Rooyen, and Winklevoss, for this reason, as well.
	Therefore, the limitations lacking in the prior art, in combination with other limitations clearly claimed for patent, are novel and unobvious. Foreign prior art and NPL search was conducted; however, no relevant prior art was found.
	Accordingly, dependent claims 2-7, 9-14, and 16-20 incorporate allowable subject matter through their dependency and hence allowable.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685